Citation Nr: 0032975	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-29 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,517, 
including whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 1996.  The case was remanded in June 1998 for 
additional development, and has now been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran was hospitalized in a VA facility for 
treatment of a service-connected disability from May to 
August 1995.  

3.  The veteran was entitled to receive a temporary total 
rating based on hospitalization for the period from June 1, 
1995, through August 31, 1995.  

4.  The veteran received compensation benefits in an amount 
which included additional compensation based on 
hospitalization for the period from June 1, 1995, through 
September 30, 1995.

5.  In August 1995, prior to his receipt of the final 
payment, the veteran was informed of the amount of the total 
rating based on hospitalization, and that he was entitled to 
payments at the higher rate only while he was hospitalized, 
and through the end of the month in which he was discharged 
from the hospital.  

6.  Both VA and the veteran were at fault in the payment and 
retention of the compensation benefit in the amount due for 
hospitalization, subsequent to his discharge.  

7.  The veteran's fault outweighs VA's fault in the creation 
of the overpayment.  

8.  Repayment of the debt would not cause financial hardship.  

9.  There was unjust enrichment to the appellant in his 
receipt of the additional compensation benefits; to require 
repayment of the debt would not defeat the purpose of the 
benefits; and detrimental reliance upon the additional 
benefits has not been shown.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$1,517, was not the result of an erroneous award based solely 
on administrative error, and was properly created.  38 
U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.500, 4.29 (2000).

2.  Recovery of the overpayment in the calculated amount of 
$1,517, would not be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

On May 1, 1995, the veteran was hospitalized in a VA Medical 
Center (VAMC) for treatment of a service-connected 
disability, post-traumatic stress disorder (PTSD).  At that 
time, he was in receipt of a 40 percent combined rating for 
service-connected disabilities, including PTSD, which 
resulted in monthly compensation of $413.  After he had been 
hospitalized for 21 days, notification was sent to the RO of 
his hospitalization.  In late July 1995, the RO received 
confirmation that the veteran was still hospitalized.  

On August 4, 1995, the RO awarded the veteran a temporary 
total rating based on hospitalization.  On August 23, 1995, 
the veteran was informed of his action, in a letter which 
began:  "We have given you a temporary 100 percent rating 
because you've been hospitalized for your service-connected 
disability for more than 21 days."  He was informed that 
according to the RO's records, he had been hospitalized in a 
VAMC since May 1, 1995, and was receiving treatment for his 
service-connected disability.  The next section of the 11/2 
page letter informed him that starting June 1, 1995, he was 
entitled to $1,930 monthly because of hospitalization.  

The following section was titled:  "When You're No Longer 
Hospitalized For Your Service-Connected Disability."  That 
section informed him that when he left the hospital, he would 
be sent a letter explaining how his benefit would change, and 
that he could expect that his rating would return to 40 
percent if one of four conditions was met, including 
discharge from the hospital.  He was informed that "[w]e 
will get a report from the hospital concerning your 
treatment.  We will review your case to see if you are 
entitled to an adjustment in your evaluation."  

He was further informed, in a section entitled CAUTION, that 
if they did not hear from the hospital immediately after his 
treatment ended, he might continue to get paid at the 100 
percent rate, and that if that happened, he should call VA at 
the number listed below.  No number was listed below.

However, another letter sent to him from the VARO, also dated 
August 23, 1995, provided a toll-free number to call for 
assistance.  This letter began:  "We amended your disability 
compensation award as follows:

		MONTHLY RATE			EFFECTIVE DATE
			$1,930.00				6-01-95

We are temporarily paying you compensation at the 100 percent 
rate.  This is because you are (or were) hospitalized for 
observation or treatment of a service-connected disability."  
He was also informed, in this letter, that he would be paid 
at the 100 percent rate until the end of the month the 
hospital discharged him.  

On October 3, 1995, the VARO was informed, by the VAMC, that 
the veteran had been discharged from the hospital on August 
4, 1995.  Accordingly, on October 23, 1995, his award was 
adjusted to return his payments to the 40 percent level, 
effective September 1, 1995, the first of the month following 
his discharge from the hospital.  This resulted in an 
overpayment in the amount of $1,517, reflecting the 
difference between the 100 percent rate he had been paid, and 
the 40 percent rate he was due, for one month.  

The veteran requested waiver of the overpayment, contending 
that the overpayment was due to administrative error on the 
part of the VA; that he was not at fault in the creation of 
the overpayment; and that repayment of the debt would cause 
undue financial hardship, and could cause him to become 
homeless.  The veteran also provided VA with a copy of a 
letter dated October 4, 1995, from the VARO, and pointed out 
that this letter did not state that the award was temporary.  

This letter, from the veterans' service officer of the VARO, 
was as follows:

"This is to certify that the records of 
the Department of Veterans  Affairs 
disclose that the above named veteran is 
in receipt of disability compensation on 
account of service-connected disability.  
This payment is made in accordance with 
public laws administered by the Department 
of Veterans Affairs (VA).  The records of 
the Department of Veterans Affairs (VA) 
show that the veteran was discharged under 
honorable conditions."  

The letter went on to state that the monthly amount was 
$1930.00; that it had been awarded 06-01-95; and that the 
"percent disabled" was 100 percent.  

Administrative Error

As applicable to the facts of this case, an increased rating 
based on hospitalization is effective the first day of 
continuous hospitalization and is terminated effective the 
last day of the month of hospital discharge.  38 C.F.R. § 
4.29(a) (2000).  It is not disputed that the veteran was 
discharged from the hospital in August 1995.  Rather, it is 
contended that VA's continuing to pay him for an additional 
month at the temporary total rate was based solely on 
administrative error.

The pertinent law regarding effective dates of payments is as 
follows:

The effective date of a reduction or 
discontinuance of compensation, . . . 

(8) by reason of termination of a 
temporary increase in compensation for 
hospitalization or treatment shall be the 
last day of the month in which the 
hospital discharge or termination of 
treatment occurred, whichever is earlier; 

(9) by reason of an erroneous award based 
on an act of commission or omission by the 
beneficiary, or with the beneficiary's 
knowledge, shall be the effective date of 
the award; and 

(10) by reason of an erroneous award based 
solely on administrative error or error in 
judgment shall be the date of last 
payment. 

38 U.S.C.A. § 5112(b) (West 1991); see also 38 C.F.R. § 
3.500(b) (2000).  

Thus, when an erroneous payment is based solely on 
administrative error, "the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award."  Erickson v. West, 13 
Vet.App. 495, 499 (2000).  Hence, under such circumstances, an 
overpayment is not properly created.  

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet.App. 171, 174 (1997).  

Thus, whether an erroneous award results in the creation of 
the overpayment depends upon whether the payee was aware of or 
caused the erroneous payment.  In this case, two letters were 
sent which clearly informed the veteran that his entitlement 
to the increased benefits was based on his hospitalization for 
treatment of a service-connected disability.  These letters 
were both sent August 23, 1995, subsequent to his discharge 
from the hospital.  Accordingly, by the time he received these 
letters, he was no longer hospitalized, and, upon their 
receipt, either knew or should have known that he was no 
longer entitled to benefits.  Unlike the circumstances in 
Erickson, cited above, in this case, the notification was 
prominently displayed in both letters, and clearly informed 
him that his entitlement remained only for the duration of his 
hospitalization.  

Although the veteran points to an October 1995 letter, which 
indicated he was in receipt of a 100 percent rating, this was 
not an award letter, and does not purport to be a letter 
notifying the veteran of his entitlement to receive benefits.  
Moreover, this letter was sent after the August 1995 letters, 
after his discharge from the hospital, and after he had 
received the erroneous payment.  Given these circumstances, 
his action in retaining the erroneous payment may not be 
excused by this letter.  

In a statement received in July 1998, the veteran wrote that 
he "underst[ood] also that hospitalization awards are often 
extended for as many as 2 or 3 months for recovery."  
Pursuant to 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge that entitlement is warranted based on 
surgery necessitating at least one month of convalescence; 
surgery with severe postoperative residuals; or immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30 (2000).  The veteran's hospitalization was 
for psychiatric treatment, and the discharge summary noted 
that he could return to prehospital activities; thus, there 
was no indication at that time that he was entitled to a 
convalescent rating, nor has he ever claimed such entitlement.  

In view of the notification provided to the veteran in August 
1995 of the circumstances under which he was receiving a 
temporary total rating, and the circumstances under which such 
entitlement would cease, the subsequent retention of a payment 
of benefits at an erroneous rate was not solely due to 
administrative error.  Rather, the erroneous payment was 
provided with the veteran's knowledge.  Moreover, the veteran 
failed to notify the VA that he had been discharged from the 
hospital, despite instructions advising him to do so.  
Consequently, the overpayment was not solely the result of 
administrative error, and was properly created.  38 U.S.C.A. § 
5112 (b)(2);  38 C.F.R. § 3.500 (2000).  

Waiver

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a) (1999).  
In this case, the Committee, in its February 1996 decision, 
found that fraud, misrepresentation or bad faith had not been 
shown; consequently, the remaining issue is whether it would 
be against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2000).  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government. In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a) (2000); see Ridings v. Brown, 6 Vet.App. 
544 (1994). 

Considering each of these factors, the veteran was at fault 
was in retaining the benefits, despite having been notified 
that his entitlement to the benefit at the higher rate had 
ceased after his discharge from the hospital.  Additionally, 
he had been advised to call VA if he continued to receive 
payments after his discharge.  

Weighed against the veteran's fault is the VA's fault in 
erroneously paying him at the 100 percent rate for one month 
when it had constructive knowledge of his discharge from the 
VA hospital in August 1995.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, VA's fault was alleviated by its 
cautioning the veteran in advance that such may occur, and 
also by informing the veteran clearly of the circumstances 
under which he was entitled to the increased amount of 
benefits, i.e., during his hospitalization, and throughout 
the month he was discharged from the hospital.  Given these 
factors, the veteran's fault was greater than VA's fault in 
the creation of the overpayment.  

Concerning undue hardship, according to a financial status 
report furnished in July 1998, the veteran's monthly income  
of $2,019, exceeded monthly expenses, and the veteran was 
subsequently granted an increased rating for his PTSD, for a 
combined rating of 50 percent, effective in June 1998, 
representing an increase in income; consequently, financial 
hardship is not present.  Moreover, the regulatory standard 
for hardship is "whether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965 (a)(3).  
Expenses not necessary to the health and well-being of the 
appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government; 
debts to the government are expected to be accorded the same 
preference as other debts.  

With respect to the other elements of equity and good 
conscience, the Board notes that there is no evidence that 
recovery of the indebtedness would defeat the purpose for 
which the benefits are intended, which is to compensate the 
veteran for time spent hospitalized due to service-connected 
disability, nor is there any evidence to suggest that 
reliance by the appellant on VA benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  Waiving recovery of the overpayment would 
also result in unjust enrichment to the veteran, in that he 
would receive benefits to which he was not entitled.  

In view of the above, the Board believes that the appellant 
can afford to pay off the outstanding indebtedness without 
foregoing basic necessities.  Consideration of the other 
elements of equity and good conscience does not disclose any 
factors which would result in unfairness to the veteran if 
the debt was collected.  Accordingly, on balance, it would 
not be against equity and good conscience to require 
repayment of the overpayment in the amount of $1,517.  
Moreover, the evidence is not so evenly balanced as to create 
a reasonable doubt.


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the calculated amount of $1.517, is denied.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

